Per Curiam.
The principle of Wolfram v. Strickhouser is, that an abuse of the proceeding is a forfeiture of the bond; and negligence which defeats the performance of its condition, is equivalent to fraud. It is not enough to file an abortive petition, and go to jail again after the enjoyment of a period of liberty, without giving the creditor a cession of the debtor’s property and a disclosure of his circumstances, which constituted the consideration for it. If surrender to prison were enough to evade the penalty, the debtor might safely enjoy it toties quoties. Doubtless no trick was intended in this instance; but the debtor was bound to know that the prothonotary had not power to administer the oath. He might have known it, and that is enough for the principle. The want of a proper oath, therefore, was a forfeiture of the bond.
The judgment of the court below reversed, and judgment here for the plaintiff.